Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about March 16, 2010, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The evidence established that the victim had an ample opportunity to observe appellant during the robbery, and that he identified him only a few minutes later.
To the extent appellant is challenging the court’s denial of his motion to suppress identification testimony, we find that the prompt, on-the-scene showup was not unduly suggestive (see e.g. People v Tramble, 60 AD3d 443 [2009], lv denied 12 NY3d 822 [2009]). Concur — Mazzarelli, J.P., Sweeny, Freedman, Manzanet-Daniels and Román, JJ.